Title: General Orders, 19 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Tuesday June 19th 1781
                            Parole
                            Countersigns
                        
                        The Army will march for its encampment in the Vicinity of Peekskill in the following order and on the days
                            named if the Weather will permit.
                        First The division commanded by Major General Parsons (agreeably to the arrangement of yesterday) on thursday
                            the 21st.
                        next, General Lincoln’s Division on the 22d.
                        then. General Howe’s on the 23d.
                        The Quarter Master General will point out the ground.
                        The Officers commanding these divisions are to make the necessary arrangements with the Quarter Master
                            General for removing the troops to their ground, providing them with tents &ca.
                        The Detachments intended to Garrison West Point and its dependencies are to repair to the Barracks on the
                            Point as their divisions respectively march.
                        General Knox will furnish such field Pieces to each division when it marches, as he can conveniently man
                            without interrupting the important work he has on hand.
                        The Corps of Sappers and Miners may move when General DuPortail (who will have respect to the business they
                            are now engaged in) shall order.
                        A Captain five subs. six serjeants and one hundred rank and file of the best Oars men in the Army are to be
                            drawn from the line at large, in as equal proportion as Such men can be had and placed under the command of Major Darby
                            who is to receive all the boats ordered to West Point and will put them in the best order he can.
                        Major Darby will consult with the Quarter master General and give every aid in his power to collect the boats
                            in the river to a point and will determine what repairs it may be in his power to bestow on them that measures may be
                            taken accordingly.
                        The difficulty of transportation must be too obvious to the army to need exposition—but were the Case
                            otherwise the operations of the Campaign will more than probably—be of such a nature as to render it not only advisable
                            but indispensably necessary to encumber the field as little as possible with Baggage. The Commander in Chief does
                            therefore in most pointed terms recommend to officers of every rank commanding Corps to divest themselves of every
                            Species of Baggage that they can possibly do without—and will see that all others under their respective orders do the
                            like—if this timely admonition is disregarded they must abide the consequences.
                        No Women will be suffered to ride in waggons or walk in the ranks this Campaign unless there are very
                            particular reasons for it, of which the General Officer or officer commanding the Division or brigade to which they belong
                            is to be the judge; a written permission only will pvail; without this the officers of the day or police are not only
                            authorized to turn them out; but requested to inflict instant punishment upon those who shall be found transgressors of
                            this order.
                        Every Mess must carry its own Camp Kettle unless otherwise directed in General Orders—officers of every rank
                            are to consider themselves as responsible for the orders of this day so far as respects the Corps they command and to
                            report delinquencies in others.
                        Captain Lieutenant Gilliland of the corps of Sappers and Miners is promoted to the rank of Captain in the
                            same vice McMurray resign’d the 1st June 1781 and Captain Lieutenant Bushnell of the same Corps is promoted to the rank
                            of Captain vice Bale resigned 8 June 1781.
                        Jonathan Lawrence Esqr. Lieutenant in late Malcolms regiment is appointed to the rank of Captain in the Corps
                            of Sappers and Miners his Commission to bear date from the 12th June 1781.
                        A Return to be made to the Adjutant General by Thursday next from each regiment of all the men, by name, that
                            are acquainted with the use of rifles.
                    